EXHIBIT 10.1

 

SIXTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into as of the 30th day of April, 2003 and is by and among
Standard Parking Corporation (formerly known as APCOA/Standard Parking, Inc.), a
Delaware corporation (the “Company”) LaSalle Bank National Association, a
national banking association (“LaSalle”), Bank One, NA, a national banking
association (“Bank One”), and LaSalle as agent (in such capacity, the “Agent”)
for the “Lenders” under the Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, LaSalle, Bank One and the Company are all of the parties to that
certain Amended and Restated Credit Agreement dated as of January 11, 2002, as
amended (as such agreement has been or may be further amended, restated,
modified or supplemented and in effect from time to time, the “Credit
Agreement”), and LaSalle and Bank One are all of the “Lenders” thereunder; and

 

WHEREAS, LaSalle, Bank One and the Company desire to amend the Credit Agreement
in certain respects, as hereinafter described in this Amendment;

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.             Definitions.  Capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Credit Agreement.  In addition, the following term shall have the meaning
indicated:

 

“Sixth Amendment Effective Date” means the date upon which this Amendment is
executed by the Company, LaSalle, and Bank One, and the Guarantor Consent and
Reaffirmation hereto is executed by each Guarantor, and each other condition to
effectiveness set forth in Section 3 hereof has been fulfilled to the reasonable
satisfaction of LaSalle and Bank One.

 

2.             Amendment of Credit Agreement.  Effective on the Sixth Amendment
Effective Date, the Credit Agreement shall be amended as follows:

 

(A)          Section 3.1(a) of the Credit Agreement shall be amended and
restated in its entirety as follows:

 

(a)           Unless earlier payment is permitted or required under this
Agreement, the Company shall pay to the Agent, for the benefit of the Lenders,
(i) on the Revolving Credit Termination Date, the entire outstanding principal
amount of the Revolving Credit Advances, (ii) on or before June 30, 2003,
$5,000,000 of the outstanding principal balance of the Term Loan, and (iii) on
the

 

--------------------------------------------------------------------------------


 

Term Loan Termination Date, the entire outstanding principal amount of the Term
Loan.  If the Revolving Credit Advances at any time exceed the amount allowed
pursuant to Section 2.1(c), the Company shall prepay the Revolving Credit
Advances by an amount equal to or, at its option, greater than such excess.

 

(B)           Section 3.2(c) of the Credit Agreement shall be amended and
restated in its entirety as follows:

 

(c)           With respect to the Term Loan, interest shall accrue and be
payable as follows, except as otherwise set forth below:

 

(i)            for the period from the Closing Date to but excluding March 1,
2003, (x) at the rate of 9½% per annum, payable in arrears on each Interest
Payment Date, plus (y) 3½% per annum, which shall not be compounded and which
shall be payable only on the Term Loan Termination Date or earlier maturity,
whether pursuant to permitted prepayment, acceleration or otherwise; and

 

(ii)           for the period including and after March 1, 2003 to but excluding
May 1, 2003, (x) at the rate of 11½% per annum, payable in arrears on each
Interest Payment Date, plus (y) 3½% per annum, which shall not be compounded and
which shall be payable only on the Term Loan Termination Date or earlier
maturity, whether pursuant to permitted prepayment, acceleration or otherwise;
and

 

(iii)          for the period including and after May 1, 2003, (x) at the rate
of 13½% per annum, payable in arrears on each Interest Payment Date, plus (y)
3½% per annum, which shall not be compounded and which shall be payable only on
the Term Loan Termination Date or earlier maturity, whether pursuant to
permitted prepayment, acceleration or otherwise.

 

The interest in respect of the Term Loan applicable under clause (i)(x) or
(ii)(x) or (iii)(x) preceding (as applicable) is referred to herein as the
“Payable Interest Rate” and the interest in respect of the Term Loan applicable
under clause (i)(y) or (ii)(y) or (iii)(y) preceding (as applicable) is referred
to herein as the “Accruing Interest Rate”.  Notwithstanding the foregoing
provisions of this Section 3.2(c), if Bank One is replaced in full as the holder
of the Term Loan on or after May 1, 2003 and prior to July 1, 2003 and all
Lender Indebtedness owing to Bank One by the Borrower or any of its Subsidiaries
under the Credit Agreement or any other Loan Document is paid in full in cash by
such date (other than contingent reimbursement and indemnity obligations which
by the terms of the Credit Agreement or the other Loan Documents are stated to
survive), then the interest provisions applicable to interest on the Term Loan
described in clause (iii) shall not apply with respect to any period after Bank
One has been replaced in full as the holder of the Term Loan and its Lender
Indebtedness has been paid in full in cash as described above.

 

2

--------------------------------------------------------------------------------


 

3.             Conditions to Amendment Effective Date.  This Amendment shall
become effective and the Sixth Amendment Effective Date shall occur upon
completion of each of the following conditions to the reasonable satisfaction of
each of LaSalle and Bank One:

 

(A)          Execution and Delivery of This Amendment.  This Amendment shall
have been duly executed and delivered by the parties hereto.

 

(B)           Third Restated Term Note.  The Company shall have executed and
delivered to Bank One a Third Amended and Restated Term Note in the form
attached to this Amendment as Exhibit A.

 

(C)           Guarantor Reaffirmations.  Each of the Guarantors shall have
executed and delivered to the Agent a reaffirmation of such Guarantor’s
obligations under the Guaranty in the form attached to this Amendment as Exhibit
B.

 

(D)          Secretary’s Certificates; Resolutions; Incumbency.  The Company
shall have delivered to the Agent, for the Company and for each Guarantor, a
certificate of the Secretary or Assistant Secretary of the Company or such
Guarantor certifying:

 

(i)            the names, offices and true signatures of the officers of the
Company or such Guarantor authorized to execute, deliver and perform, as
applicable, this Amendment and/or any other instruments, documents or agreements
to be entered into by the Company or such Guarantor in connection herewith; and

 

(ii)           true and correct copies of resolutions of the board of directors
of the Company or such Guarantor approving and authorizing the execution,
delivery and performance by the Company or such Guarantor of this Amendment
and/or any other instruments, documents or agreements to be entered into by the
Company or such Guarantor in connection herewith.

 

(E)           Execution and Delivery of Other Documents.  The Company and the
Guarantors shall execute and deliver any other document, instrument, certificate
or other agreement reasonably requested by the Agent in connection with this
Amendment.

 

(F)           Amendment Fee.  The Company shall have paid to the Agent for
distribution to Bank One an amendment fee in the amount of $40,000 in
consideration of Bank One’s agreement to amend the Term Loan as provided
herein.  Such fee shall be fully earned and non-refundable upon the occurrence
of the Sixth Amendment Effective Date.

 

4.             Reaffirmation and Confirmation of Security Interest.  The Company
hereby confirms to LaSalle and Bank One that the Company has granted to the
Agent, for the benefit of the Lenders, a security interest in or lien upon
substantially all of its property in order to secure the obligations of the
Company to the Agent and the Lenders pursuant to the Credit Agreement.  The
Company hereby reaffirms such grant of such security interest and lien to the
Agent, for the benefit of the Lenders, for such purpose in all respects.

 

3

--------------------------------------------------------------------------------


 

5.             Representation and Warranties.  To induce LaSalle and Bank One to
enter into this Amendment, the Company hereby represents and warrants to LaSalle
and Bank One that:

 

(A)          Since December 30, 2002, there has been no development or event,
which has had or could reasonably be expected to have a material adverse effect
on the Company’s business or financial condition.  No Event of Default or
Unmatured Event will occur after giving effect to this Amendment.

 

(B)           The Company has the corporate power and authority, and the legal
right, to make and deliver this Amendment and each other instrument, document or
agreement to be executed and delivered by it pursuant hereto, and to perform all
of its obligations hereunder and thereunder, and under the Credit Agreement as
amended by this Amendment, and the Company has taken all necessary corporate
action to authorize the execution and delivery of this Amendment and each other
instrument, document or agreement to be executed and delivered by it pursuant
hereto.

 

(C)           When executed and delivered, this Amendment and each other
instrument, document or agreement to be executed and delivered by the Company
pursuant hereto, and the Credit Agreement as amended by this Amendment, will
constitute legal, valid and binding obligations of the Company, enforceable in
accordance with their respective terms, except as enforceability may be affected
by bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting the enforcement of creditors’ rights generally, and by
general equitable principles.

 

(D)          No Unmatured Event or Event of Default exists, taking into account
the changes to the Credit Agreement contemplated by this Amendment, and the
representations and warranties made by the Company and the Continuing Guarantors
in the Loan Documents to which each is a party are true and correct in all
material respects on and as of the date hereof, after giving effect to the
effectiveness of this Amendment and each other instrument, document or agreement
to be executed and delivered by any of them pursuant thereto, as if made on and
as of this date, other than those that relate to an earlier or specific date.

 

6.             Miscellaneous.

 

(A)          Captions.  Section captions and headings used in this Amendment are
for convenience only and are not part of and shall not affect the construction
of this Amendment.

 

(B)           Governing Law.  This Amendment shall be a contract made under and
governed by the laws of the State of Illinois, without regard to conflict of
laws principles.  Whenever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

(C)           Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this

 

4

--------------------------------------------------------------------------------


 

Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.

 

(D)          Counterparts; Facsimile Signature.  This Amendment may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which shall together constitute but one and the same document.  This
Amendment may be executed by facsimile signature, and any such facsimile
signature by any party hereto shall be deemed to be an original signature and
shall be binding on such party to the same extent as if such facsimile signature
were an original signature.

 

(E)           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

(F)           References.  From and after the date of execution of this
Amendment, any reference to any of the Loan Documents contained in any notice,
request, certificate or other instrument, document or agreement executed
concurrently with or after the execution and delivery of this Amendment shall be
deemed to include this Amendment unless the context shall otherwise require.

 

(G)           Continued Effectiveness.  Notwithstanding anything contained
herein, the terms of this Amendment are not intended to and do not serve to
effect a novation as to the Credit Agreement, the Notes or any other Loan
Document.  The parties hereto expressly do not intend to extinguish the Credit
Agreement or any other Loan Document.  Instead, it is the express intention of
the parties hereto to reaffirm the indebtedness created under the Credit
Agreement, as evidenced by the Notes (including the Third Amended And Restated
Term Note to be executed and delivered pursuant to this Amendment), and as
secured by the collateral described in the Security Documents.  The Loan
Documents, except as modified hereby, remain in full force and effect and are
hereby reaffirmed in all respects.

 

[Balance of page intentionally left blank; signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
Amended and Restated Credit Agreement to be duly executed under seal and
delivered by their respective duly authorized officers on the date first above
written.

 

 

STANDARD PARKING CORPORATION
(formerly known as APCOA/Standard Parking, Inc.)

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BANK ONE, NA, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ALL INDEBTEDNESS EVIDENCED BY THIS NOTE IS SUBORDINATED TO OTHER INDEBTEDNESS
PURSUANT TO, AND TO THE EXTENT PROVIDED IN, AND IS OTHERWISE SUBJECT TO THE
TERMS OF, THE SUBORDINATION AGREEMENT, DATED AS OF JANUARY 11, 2001 (THE
“SUBORDINATION AGREEMENT”), AS THE SAME MAY BE AMENDED, RESTATED, MODIFIED OR
SUPPLEMENTED AND IN EFFECT FROM TIME TO TIME, BY AND AMONG BANK ONE, NA,
STANDARD PARKING CORPORATION (FORMERLY KNOWN AS APCOA/STANDARD PARKING, INC.)
AND LASALLE BANK NATIONAL ASSOCIATION.

 

THIRD AMENDED AND RESTATED TERM NOTE

 

$15,000,000

 

Originally executed January 11, 2002

 

 

Amended and Restated on December 30, 2002

 

 

Amended and Restated Further on February 26, 2003

 

 

Amended and Restated Further on April 30, 2003

 

FOR VALUE RECEIVED, the undersigned, STANDARD PARKING CORPORATION (formerly
known as APCOA/Standard Parking, Inc.), a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of BANK ONE, NA, a national banking
association (the “Lender”):

 

(a)           the principal amount of Fifteen Million Dollars ($15,000,000),
payable in one principal installment of $5,000,000 on June 30, 2003, with the
remaining entire outstanding principal amount due and payable on the Term Loan
Termination Date, as provided in that certain Amended and Restated Credit
Agreement dated as of January 11, 2001 (as amended, restated, modified or
supplemented and in effect from time to time, the “Credit Agreement”), among the
Borrower, the Lender and certain other lenders which are or may become parties
to the Credit Agreement, and LaSalle Bank National Association, a national
banking association, as agent for itself and the other lenders; and

 

(b)           interest on the principal balance hereof from time to time
outstanding from and after the Closing Date under the Credit Agreement at the
times and at the rates provided in the Credit Agreement.

 

This Third Amended And Restated Term Note evidences borrowings under and has
been issued by the Borrower in accordance with the terms of the Credit
Agreement.  This Third Amended and Restated Term Note amends and restates in its
entirety the Term Note which was previously executed and delivered by Borrower
to Lender on January 11, 2002 as amended and restated by that certain Amended
And Restated Term Note dated December 30, 2002 and that certain Second Amended
and Restated Term Note dated February 26, 2003 (the “Existing Restated Term
Note”).  The amendment and restatement of such Existing Restated Term Note
evidenced hereby is pursuant to a change in the scheduled date for payment of
the first installment of principal of the indebtedness evidenced hereby and
thereby.  It is the intent of the parties hereto that such Existing Restated
Term Note, as restated hereby, shall re-evidence the Term Loans under the Credit
Agreement and is in no way intended to constitute repayment or a

 

7

--------------------------------------------------------------------------------


 

novation of any of the Lender Indebtedness which is evidenced by the Credit
Agreement or such Existing Restated Term Note (or the original Term Note
restated thereby) or any of the other Loan Documents executed in connection
therewith.  The Lender and any holder hereof is entitled to the benefits of the
Credit Agreement, the Security Documents and the other Loan Documents, and may
enforce the agreements of the Borrower contained therein, and any holder hereof
may exercise the respective remedies provided for thereby or otherwise available
in respect thereof, all in accordance with the respective terms thereof.  All
capitalized terms used in this Third Amended And Restated Term Note and not
otherwise defined herein shall have the same meanings herein as in the Credit
Agreement.

 

If any one or more Events of Default shall occur and be continuing, the entire
unpaid principal amount of this Third Amended And Restated Term Note and all of
the unpaid interest accrued thereon may become or be declared due and payable in
the manner and with the effect provided in the Credit Agreement.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Borrower and every endorser and guarantor of this Third Amended And Restated
Term Note or the obligation represented hereby waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Third Amended
And Restated Term Note, and assents to any extension or postponement of the time
of payment or any other indulgence, to any substitution, exchange or release of
collateral and to the addition or release of any other party or persons
primarily or secondarily liable.

 

THIS THIRD AMENDED AND RESTATED TERM NOTE AND THE OBLIGATIONS OF THE BORROWER
HEREUNDER SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAW OF THE STATE OF ILLINOIS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS
THIRD AMENDED AND RESTATED TERM NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE
OF ILLINOIS OR ANY FEDERAL COURT SITTING THEREIN AND THE CONSENT TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION
8.2 OF THE CREDIT AGREEMENT.  THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR
THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

[Balance of page intentionally left blank; signature page follows.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Third Amended And Restated
Term Note to be signed in its corporate name by its duly authorized officer as
of the day and year first above written.

 

 

STANDARD PARKING CORPORATION
(formerly known as APCOA/Standard Parking, Inc.)

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

REAFFIRMATION AGREEMENT

 

This Reaffirmation Agreement (this “Agreement”) is dated as of April 30, 2003,
and is made jointly and severally by the entities which are signatories hereto
(the “Guarantors”) in favor of LaSalle Bank National Association, a national
banking association, as agent (the “Agent”) under the Credit Agreement referred
to below, for the benefit of Agent and the “Lenders” under such Credit
Agreement.

W I T N E S S E T H:

 

WHEREAS, Standard Parking Corporation (formerly known as APCOA/Standard Parking,
Inc.), a Delaware corporation (the “Borrower”) is indebted to the “Lenders”
under that certain Amended and Restated Credit Agreement dated as of January 11,
2002, as amended (as further amended, restated, modified or supplemented and in
effect on the date hereof, the “Credit Agreement”) and the “Notes” referred to
therein; and

 

WHEREAS, in connection and concurrently with Borrower’s execution of the Credit
Agreement and the Notes, the Guarantors entered into that certain Amended and
Restated Guaranty in favor of the Agent, for the benefit of the Agent and the
Lenders (the same, as it may be amended, restated, modified or supplemented and
in effect from time to time being herein referred to as the “Guaranty”)
providing for the guaranty by the Guarantors of Borrower’s obligations under the
Credit Agreement, the Notes, and the other “Loan Documents” (as such term is
defined in the Credit Agreement); and

 

WHEREAS, in connection and concurrently with Borrower’s execution of the Credit
Agreement and the Notes, and from time to time thereafter, the Guarantors have
entered into certain “Security Documents” (as such term is defined in the Credit
Agreement) granting a Lien on substantially all of the Guarantors’ assets to
secure Borrower’s obligations under the Credit Agreement, the Notes and the
other Loan Documents; and

 

WHEREAS, Borrower has requested that Agent and the Lenders amend the Credit
Agreement in certain respects, all as set forth in that certain Sixth Amendment
to Amended and Restated Credit Agreement dated as of April 30, 2003 by and among
the Borrower, the Lenders and the Agent (the “Sixth Amendment”) and the Third
Amended And Restated Term Note referred to in the Sixth Amendment (the “Third
Restated Term Note”); and

 

WHEREAS, the Lenders and the Agent are agreeable to such requests, subject to
certain terms and conditions and provided, among other things, that the
Guarantors concurrently execute and deliver this Reaffirmation Agreement; and

 

WHEREAS, the Guarantors desires to induce the Lenders and the Agent to take such
actions and are therefore willing to execute and deliver this Reaffirmation
Agreement in favor of the Agent for the benefit of the Lenders and the Agent;

 

NOW, THEREFORE, the Guarantors hereby jointly and severally agree as follows:

 

10

--------------------------------------------------------------------------------


 

1.             Reaffirmation of Guaranty and Security Documents.  The Guaranty
and each Security Document is hereby reaffirmed as of the date hereof in all
respects jointly and severally by each of the Guarantors, and shall continue
from and after the date hereof and shall remain in full force and effect from
and after the date hereof, and the obligations guaranteed under the Guaranty and
secured pursuant to the Security Documents shall include the Borrower’s
obligations under the Credit Agreement as amended by the Sixth Amendment and
under the Third Restated Term Note.

 

2.             Reaffirmation and Confirmation of Security Interest.  Each
Guarantor hereby confirms to LaSalle and Bank One that such Guarantor has
granted to the Agent, for the benefit of the Agent and the Lenders, a security
interest in or lien upon substantially all of its property in order to secure
the obligations of the Borrower to the Agent and the Lenders pursuant to the
Credit Agreement.  Each Guarantor hereby reaffirms such grant of such security
interest and lien to the Agent, for the benefit of the Agent and the Lenders,
for such purpose in all respects.

 

3.             Representations and Warranties.  To induce LaSalle and Bank One
to enter into the Sixth Amendment, the Guarantors hereby jointly and severally
represent and warrant to the Agent, for the benefit of the Agent and the
Lenders, that:

 

(a)           Since December 30, 2002, there has been no development or event,
which has had or could reasonably be expected to have a material adverse effect
on any Guarantor’s or the Borrower’s business or financial condition.  No Event
of Default or Unmatured Event will occur after giving effect to the Sixth
Amendment and the Third Restated Term Note.

 

(b)           Each Guarantor has the corporate or limited liability company
power and authority, and the legal right, to make and deliver this Agreement and
has taken all necessary corporate or limited liability company action to
authorize the execution and delivery of this Agreement.

 

(c)           This Agreement and the Guaranty each constitute legal, valid and
binding obligations of the Guarantors, enforceable in accordance with their
respective terms, except as enforceability may be affected by bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting the enforcement of creditors’ rights generally, and by general
equitable principles.

 

(d)           No Unmatured Event or Event of Default exists and the
representations and warranties made by the Borrower and the Guarantors in the
Loan Documents to which each is a party are true and correct in all material
respects on and as of the date hereof, after giving effect to the effectiveness
of the Sixth Amendment and each other instrument, document or agreement to be
executed and delivered by any of them pursuant thereto, as if made on and as of
this date, other than those that relate to an earlier or specific date.

 

4.             Governing Law.  This Agreement shall be governed and construed in
accordance with the internal laws and decisions of the state of Illinois,
without regard to the conflict of laws provisions thereof.  Whenever possible,
each provision of this Agreement shall be interpreted in

 

11

--------------------------------------------------------------------------------


 

such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

5.             Captions.  Section captions and headings used in this Agreement
are for convenience only and are not part of and shall not affect the
construction of this Agreement.

 

6.             Counterparts; Facsimile Signature.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which shall together constitute but one and the same
document.  This Agreement may be executed by facsimile signature, and any such
facsimile signature by any party hereto shall be deemed to be an original
signature and shall be binding on such party to the same extent as if such
facsimile signature were an original signature.

 

7.             Successors and Assigns.  This Agreement shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of such parties and their respective successors and assigns.

 

[Balance of page intentionally left blank; signature page follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have each executed this Reaffirmation
Agreement as of the date first above written.

 

AP Holdings, Inc.

Tower Parking, Inc.

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

APCOA Bradley Parking Company, LLC

Virginia Parking Service, Inc.

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

APCOA LaSalle Parking Company, LLC

Hawaii Parking Maintenance, Inc.

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

 

 

Standard Auto Park, Inc.

Standard Parking Corporation IL

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Title:

 

 

Title:

 

 

 

13

--------------------------------------------------------------------------------